            Case 1:20-cv-10545-JGK Document 31 Filed 05/06/21 Page 1 of 1




STOLL, GLICKMAN                                        i!SDC SONY
&BELLINAUJATTORNEYS                                    DOCUMENT
                                                       F.LECTRONICAL LY Fli_E:D
                                                       DOC#__ __              -,A-.J
 300 Cadman Plaza West, 12th Floor
                                                       0,\ TE FILED:    t-:'t:-A    ·- -- -
 Brooklyn, NY 11201
 P: (718) 002-3710
 F: (718) 002--3586
 w,;;w, stallg licl!m an.com




Hon. John G. Koeltl                                                                   May 6, 2021
United States District Court, SDNY
500 Pearl Street
New York, NY 10007


RE:       Isaac Levy v. Cloudtalk, Inc .
          20-CV-10545 (JGK)

Your Honor-

I am Plaintiff's counsel in the above referenced matter. The parties have mediated the matter
and reached a resolution in principle; we are thus requesting a stay of the briefing of the current
motion to dismiss, pending finalization of the settlement.

Thank you for your consideration.



Sincerely Yours,



 j~
Andrew B. Stoll
Stoll, Glickman & Bellina L.L.P.
